1(212) 318-6636 maxshakin@paulhastings.com January 23, 2014 VIA E-MAIL Jeanine M. Bajczyk, Esq. c/o US Bancorp Fund Services, LLC 777 E. Wisconsin Avenue Milwaukee, Wisconsin 53202-5207 Re:Advisors Series Trust - File Nos. 333-17391 and 811-07959 Poplar Forest Partners Fund Dear Ms. Bajczyk: We are counsel to Advisors Series Trust (the “Registrant”).You have asked us to review Post-Effective Amendment No. 562 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-17391 and 811-07959) (the “Amendment”) on behalf of Registrant’s series, Poplar Forest Partners Fund, which is being filed pursuant to paragraph (b)(1) of Rule 485 under the Securities Act of 1933, as amended. Based on our limited review of the sections of the Amendment that you have indicated implement changes to the Registrant’s disclosures, we hereby represent our view that the Amendment does not contain disclosures that would render it ineligible to become effective under paragraph (b) of Rule 485. Very truly yours, /s/ Max Shakin Max Shakin for PAUL HASTINGS LLP Paul Hastings LLP 75 East 55th Street T: 1.212.318.6000 New York, NY 10022 www.paulhastings.com
